Opinion oe the Court by
Judge Hardin:
This suit involved the title to a small parcel of ground in the •town of Mt. Vernon, claimed by the appellee, Sarah Shivil, as .part of lot No. 14, conveyed to her by James C. Jones and wife ¡by a deed, dated November 26, 1866. '
The defendant, Norcum, who claimed lot No. 15 under a title adverse to that of the plaintiff, denied that the title deed of Jones and others, under whom the plaintiff claimed, embraced the ground *221in. dispute, and relied on an adverse possession of tbe ground for over 20 years. Tbe court rendered a judgment for tbe plaintiff, and Norcum bas appealed.

Garter, for appellant.

There seems to bave been some difficulty in ascertaining tbe precise location of tbe lots of tbe town as originally laid out, but we tbink tbe conclusion is authorized from tbe evidence, that tbe ground in contest is part of tbe original boundary of lot No. 14, but it appears from tbe testimony, Iiawk, a remote vendor of lot No. 14, under whom tbe plaintiff’s title is derived, who purchased from W. H. Kirttz in 1854, that tbe supposed line to which be purchased and subsequently sold, did not include tbe ground in dispute, and tbe weight of tbe evidence is that for more than fifteen years or even 20 years, before the institution of this suit, Norcum and those under whom be claimed and who claimed-to own and occupy lot No. 15, were in tbe peaceable adverse possession of tbe ground in controversy as part of lot No. 15 up to tbe line mentioned by Hawks, it being tbe site of an old fence, recognized as tbe line by Hawks and others.
We are of opinion therefore, that tbe judgment is erroneous.
Wherefore tbe judgment is- reversed and tbe cause remanded for a judgment dismissing tbe action.